          Case 7:19-cr-00700-VB Document 214
                                         215 Filed 12/16/20 Page 1 of 1




                              JAMES E. NEUMAN, P.C.
                                          Attorney at Law
                                   100 Lafayette Street – Suite 501
                                    New York, New York 10013
                                                –––
                                       TEL 212-966-5612
                                       FAX 646-651-4559
                                      www.jamesneuman.com


                               APPLICATION GRANTED
                                                     December 16, 2020
                               Ms. Gillon is permitted to travel to see her family on
                               12/25/2020 between the hours of 1:30 p.m. and 9:00 p.m. In
                               the future, the pretrial services officer can grant such
                               applications if the parties consent, without the need for court
BY ECF
                               approval.
Hon. Vincent L. Briccetti
                               SO ORDERED:
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601       ________________________________
                             Vincent L. Briccetti, U.S.D.J. 12/16/2020
               Re: United States v Sarah Gillon, 19 Cr. 700 (VB)

Your Honor:

                I represent Sarah Gillon in the referenced matter, and am writing to request that she
be given permission to travel. When this prosecution commenced, Ms. Gillon was released on a
bond, with one of the conditions being home detention. Ms. Gillon would now like to travel to
Peekskill to see her family on Christmas, December 25, 2020. She asks that she be allowed to leave
her home at 1:30 p.m. and return that evening by 9 p.m.

               Both the government and pretrial services consent to this application.

                                                       Respectfully submitted,


                                                               /s/
                                                       James E. Neuman
